Citation Nr: 1449106	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  13-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for coronary artery disease, status post coronary artery bypass graft, to include as due to exposure to herbicides.  

3.  Whether new and material evidence has been presented to reopen a claim for service connection for blood problems, to include as due to exposure to herbicides.  

4.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension, to include as due to exposure to herbicides

5.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, for the purpose of retroactive benefits.

6.  Entitlement to service connection for B-cell leukemias, to include as due to exposure to herbicides, for the purpose of retroactive benefits.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

9.  Entitlement to service connection for acute peripheral neuropathy, to include as due to exposure to herbicides.  

10.  Entitlement to service connection for leg stents, secondary to acute peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims.  




REMAND

In correspondence dated in July 2013, the Veteran's attorney stated that the Veteran wanted a videoconference hearing before the Board.  That hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

